DECISION AND JUDGMENT ENTRY
This accelerated appeal comes to us from a judgment issued by the Lucas County Court of Common Pleas, Domestic Relations Division which granted a divorce to appellee, Cheryl L. Allen, against appellant, Richard J. Allen. Because we conclude that appellant, acting pro se, has failed to adequately designate facts and argue any assignments of error, we affirm.
App.R. 16 provides, in pertinent part that the brief of the appellant shall include:
  "(5) A statement of the case briefly describing the nature of the case, the course of the proceedings, and the disposition in the court below.
  "(6) A statement of facts relevant to the assignments of error presented for review, with appropriate references to the record in accordance with division (D) of this rule.
  "(7) An argument containing the contentions of the appellant with respect to each assignment of error presented for review and the reasons in support of the contentions, with citations to the authorities, statutes, and parts of the record on which appellant relies. * * *"
In the present case, appellant has listed four assignments of error. He has failed, however, to sufficiently state the facts or issues upon which these arguments are based. Appellant's brief does not refer to any parts of the record and does not clearly state the reasons or any legal authorities in support of his arguments. Therefore, since we are unable to discern exactly what issues are being alluded to in appellant's assignments of error, we must conclude that the trial court proceedings were proper.
Appellant's four assignments of error are not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  ____________________________  James R. Sherck, J.
Melvin L. Resnick, J., Richard W. Knepper, J. CONCUR.